DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 8, 2021 has been entered.
Claim Objections
3.	Claim 26 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 24. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claim 6 defines an inclination angle between 15 and 85 degrees with respect to a radial direction, while independent claim 1 requires an inclination angle greater than or equal to 45 degrees and less than 90 degrees with respect to a tire radial direction (corresponds with 0 to 45 degrees with respect to a tire circumferential direction).  These ranges are inconsistent with one another.  Applicant is asked to clarify the scope of the claimed invention without the introduction of new matter.   
Claim Rejections - 35 USC § 103
6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7.	Claims 1-4, 6, 9, 11-15, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obara (JP 2004-291938) and further in view of Kodama (US 2015/0136292).
As best depicted in Figures 1 and 4, Obara is directed to a tire construction comprising a plurality of protrusion portions 7 that are inclined less than 90 degrees with respect to a tire circumferential direction.  Additionally, it is evident from Figures 1 and 2 that each of said portions 7 includes a variation in height over the longitudinal direction of said portions (greatest height “a” is in the middle or intermediate portion and smaller heights are on respective sides of said intermediate portion- inclined portions 7).

As to the specific angle of protrusion portions 7, Figure 4b depicts the inclusion of portions forming an angle of 90 degrees with respect to a tire circumferential direction while Figure 4a depicts parallelogram-shaped portions that are inclined with respect to a tire circumferential direction.  In such an instance, though, Obara broadly teaches a parallelogram design without specifying an angle.  In any event, inclination angle between 0 and 45 degrees with respect to a tire circumferential direction are consistent with angles that are commonly used in similar protrusion-containing tires, as shown for example by Kodama (Paragraph 71).  Absent a conclusive showing of unexpected results, one having ordinary skill in the art at the time of the invention would have found it obvious to use any number of common angles in the parallelogram design of Obara.  It is further emphasized that the use of any number of angles remains consistent with the desired benefits of improved durability and resistance to damage as taught by Obara.                     
	Lastly, regarding claim 1, as long as inclined portions 8 occupy at least 5% of the entire length of portions 7, the claims are satisfied in regards to a smallest height (or lowest position) being smaller than a greatest height “a”.  One of ordinary skill in the art at the time of the invention would have found it obvious to form the portions of Obara with such a design and satisfy the claimed quantitative relationship (such a design is suggested by the general disclosure of Obara).  Also, a middle or center region of portions 7 corresponds with the claimed intermediate portion having a length equal to 50% of an overall length or extension of portion 7.

	With respect to claims 3 and 12, height “a” is at least 5 mm (Paragraph 21).
	As to claims 4, 13, and 14, a fair reading of Obara suggests the inclusion of inclined portions without limitation such that a wide variety of designs would satisfy the claims and Applicant has not provided a conclusive showing of unexpected results for the claimed variation over an extension direction.
As to claim 9, Obara recognizes the use of non-uniform intervals between protrusion portions 7 (Paragraph 25)
	Regarding claim 11, the claims are directed to a tire article and limitations pertaining to a method of mounting fail to further define the structure of the claimed tire article (tire of Obara has the capability of being mounted in accordance to the claimed invention).
	As to claim 21, a width of portions 7 is the same at each position along the extension direction and thus, said width can be fairly viewed as both the greatest width and the smallest width. 
8.	Claims 7-9 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obara and Kodama as applied in claim 1 above and further in view of Kikuchi (JP 8-258515).
	As detailed above, Obara teaches a protrusion-containing tire construction.  While Obara is silent with respect to the inclusion of grooves or recesses, the general inclusion of grooves and recesses is extremely well known and conventional in a wide variety of tire 
	As to claim 18, Obara recognizes the use of non-uniform intervals between protrusion portions 7 (Paragraph 25).
9.	Claims 1-4, 6, 9, 11-15, and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodama and further in view of Fletcher (US 3,568,747), Barton (US 8,434,534), and/or Obara.
	As best depicted in Figure 12, Kodama teaches a tire construction comprising a plurality of protrusion portions 9 inclined between 30 degrees and 99 degrees with respect to a tire circumferential direction (Paragraph 71).  Kodama further teaches that the projection height of protrusion 9 or the width in the lateral direction can be varied (Paragraph 65).  Kodama, however, fails to specifically describe or depict an embodiment in which the projection height varies.
	In any event, one having ordinary skill in the art at the time of the invention would have found it obvious to use any number of well-known configurations associated with tire side protrusions having height variations and such includes those in accordance to the claims, as shown for example by Fletcher (Figure 1), Barton (Figures 1-3), and/or Obara (Figures 1 and 2).  It is emphasized that the tire industry recognizes the known use of protrusions having 
 	Lastly, regarding claim 1, as long as inclined portions 8 occupy at least 5% of the entire length of portions 7, the claims are satisfied in regards to a smallest height (or lowest position) being smaller than a greatest height “a”.  One of ordinary skill in the art at the time of the invention would have found it obvious to form the portions of Kodama with such a design and satisfy the claimed quantitative relationship (such a design is suggested by the general disclosure of Kodama).  Again, Kodama broadly teaches portions 9 formed with a height variation and modifying such a tire in view of Fletcher, Barton, and Obara remains consistent with the desired benefits of Kodama. 
	Regarding claim 2, a maximum height of protrusions 9 is located at a maximum section width point.
	With respect to claims 3 and 12, protrusions 9 have a height between 1 mm and 10 mm (Paragraph 75).
	As to claims 4, 13, and 14, a fair reading of Fletcher, Barton, and Obara suggests the inclusion of intermediate portions and tip portions without limitation such that a wide variety of designs would satisfy the claims and Applicant has not provided a conclusive showing of unexpected results for the claimed variation over an extension direction.
With respect to claim 9, Obara recognizes the use of uniform or non-uniform intervals in protrusion-containing tires (Paragraph 25). 
Regarding claim 10, Figure 12 depicts the claimed configuration.

As to claim 21, any width along the extension direction can be viewed as a greatest width or a smallest width.  Additionally, as noted above, Kodama suggests a variation in width, as well as height.  One of ordinary skill in the art at the time of the invention would have found it obvious to vary the protrusion width in the same manner as the height such that greatest dimensions would be present in the middle of the protrusion portion.
Regarding claims 22 and 23, Paragraph 64 describes a plurality of the claimed arrangements.
As to claims 24 and 26, Fletcher, for example, depicts the inclusion of protrusions formed with convex, arc-shaped outer surfaces.  The preponderance of prior art suggests the general inclusion of intermediate portions and tip portions, wherein a height decreases from an intermediate portion to respective tip portions.  This includes an arc-shaped configuration as claimed and taught by Fletcher, for example.
With respect to claim 25, see Figure 6.   
10.	Claims 7, 8, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodama, Fletcher, Barton, and Obara as applied in claim 1 above and further in view of Kikuchi.
As detailed above, Kodama teaches a protrusion-containing tire construction.  While Kodama is silent with respect to the inclusion of grooves or recesses, the general inclusion of grooves and recesses is extremely well known and conventional in a wide variety of tire components in order to, among other things, reduce tire weight, as shown for example by Kikuchi (Abstract and Figures).  The inclusion of such grooves and recesses does not interfere 
Regarding claim 19, Figure 12 depicts the claimed configuration.
With respect to claim 20, Paragraph 89 describes the claimed arrangement.
Response to Arguments
11.	Applicant’s arguments with respect to claim(s) 1-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Justin Fischer 
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        April 13, 2021